Citation Nr: 0635139	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  06-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  By a February 1997 decision, the Board denied the 
veteran's claim of service connection for PTSD.  

2.  Evidence received since the Board's February 1997 
decision does not, by itself or considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of changing the outcome of the decision as to the 
claim. 


CONCLUSIONS OF LAW

1.  The February 1997 Board decision, which denied the 
veteran's claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7104(b) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  As 
indicated above, the veteran's claim of service connection 
for PTSD was previously considered and denied in a February 
1997 Board decision.  As the veteran did not appeal that 
decision, it is final based on the evidence then of record.  
See 38 C.F.R. § 20.1100 (2006).  The veteran sought to reopen 
his claim in October 2004.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the February 1997 Board 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The Board notes that 38 C.F.R. § 3.156 was revised, effective 
October 6, 2006.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  
Given the date of claim culminating in the instant appeal--
October 2004--the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to October 6, 2006; that version 
appears in the 2006 edition of Title 38 of the Code of 
Federal Regulations.  (It should be noted that the provision 
in § 3.156(a) by which new and material evidence is defined 
remained unchanged.  The change relates to newly acquired 
service department records, which change does not apply in 
this case.)

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision on the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a), by a notice letter in December 
2004.  The notice letter provided the regulatory language of 
"new and material" evidence.  The Board finds that the 
veteran was duly notified as to the necessary requirements 
for reopening his claim.  He was also told of the evidence 
and information necessary to establish the underlying claim 
for entitlement to service connection and the evidence and 
information necessary to substantiate the element of service 
connection that was the basis for the denial in the February 
1997 decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran was also notified of the criteria for assigning a 
disability rating and an effective date in a March 2006 
notice letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO properly re-adjudicated the claim in March 
2006, which followed the notice letters.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In the February 1997 decision, the Board denied the veteran's 
claim of service connection, noting that the evidence was 
against the suggestion that PTSD was incurred or aggravated 
by service.  Specifically, although there was a diagnosis of 
PTSD, the Board found that it was unsupported because it was 
based on an unverified in-service stressor.  The evidence of 
record relied upon at that time included service medical 
records, as well as multiple VA treatment records and 
examinations.

Evidence added to the record since the Board's February 1997 
decision includes VA treatment records.  In particular, 
several VA treatment records from the VA Medical Center 
(VAMC) in Topeka, Kansas, dating from 2004 to 2006, reflect 
diagnoses of PTSD and treatment for such.  Specifically, 
L.S., M.D. of the Topeka VAMC, treated the veteran for PTSD 
based on her diagnosis.  Dr. L.S. based the diagnosis on the 
same stressor that previous diagnoses of PTSD were based on.  
Other evidence added to the record includes the veteran's lay 
statements and his testimony at a September 2006 hearing 
before the Board.

The VA treatment records received since the final February 
1997 Board decision are new in the sense that they were not 
previously before agency decisionmakers.  However, none of 
this evidence is material for purposes of reopening the claim 
of service connection for PTSD.  The treatment records do not 
relate to an unsubstantiated fact necessary to substantiate 
the claim.  A diagnosis of PTSD was already of record and 
considered by the Board.  The fact that a psychiatrist has 
diagnosed the veteran with PTSD and related it back to his 
time in service is not at issue.  The prior denial focused on 
the corroboration of the claimed stressor on which the 
diagnosis was based.  The treatment records do not speak to 
that element of the PTSD issue.  See 38 C.F.R. § 3.304(f) 
(2006).  Consequently, as the new records do not raise a 
reasonable possibility of substantiating the claim, they do 
not constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).

Moreover, the veteran's statements and testimony since the 
last final decision do not constitute new and material 
evidence.  This evidence consists of his accounts of the 
alleged in-service stressor.  However, such descriptions were 
already of record when the Board last considered the issue.  
Thus, the statements and testimony amount to redundant 
evidence because they are repetitive of previous stressor 
evidence and do not address the necessary matter of 
corroborating the alleged in-service stressor.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for 
PTSD have not been met, and the appeal must be denied.  As 
new and material evidence to reopen the finally disallowed 
claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

The application to reopen a claim of service connection for 
post-traumatic stress disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


